Shebwood, J.
For an assault with intent to kill his wife, made by defendant with a revolver, he was indicted, convicted and sentenced to two years’ imprisonment in the penitentiary, and he appeals to this court.
The testimony in brief, is the foilwing: On the twenty-seventh of May, 1891, and for some time before that, trouble had existed in the family of the defendant ; his wife had abandoned his home and was living with her daughter, Mrs. Hume. On this day the defendant, armed with a revolver, went to his daughter’s place, where his wife then was, proceeded into the house and into the room where Mrs. Pennington was, drew his revolver and pointed it toward her, at the same time saying to her: ‘ ‘Get out of here, you-, ’’ His- daughter seized the revolver and, during the scuffle that ensued, his wife made her escape. The testimony also shows that during the afternoon of this assault the defendant came back with another and different revolver, attempted to get into the house where Mrs. Pennington was, but was intercepted by the daughter and a Miss Comer on the porch, where they had another scuffle with him and succeeded in again taking the pistol from him; at this time the defendant made the statement that he intended to kill his wife and had come for that purpose. The defendant testified on his own behalf, in answer to the question of counsel whether or not he intended to hurt Mrs. Pennington, and answered: “No, sir, I did not.” This is all the testimony offered on behalf of the defense.
This was ample testimony, so far as concerns the mere matter of the assault with felonious intent, and supports the verdict, and the testimony of defendant *391that he did not intend to hurt his wife, amounts to nothing in the light of the physical and uncontradicted surrounding facts.
Defendant’s wife, was clearly a competent witness, testifying, as she did, respecting an injury threatened and attempted to be done to her person by her husband.
There was no reversible error committed in permitting a former indictment for the same offense to be read to the jury. Why the prosecuting attorney wished to read the first indictment in evidence is beyond our comprehension; but we will credit the traverse jury with Jcnowing too much to attach any importance to the first and quashed indictment, as evidence, and therefore hold that its admission was not reversible error, especially so,.in view of the abundant, clear and uncontradicted testimony showing the guilt of the defendant.'
Nor was there any material error committed in admitting Cole to testify after the case was closed. Such maters rest largely in the discretion of the trial court. City v. Foster, 52 Mo. loc. cit. 517; State v. Smith, 80 Mo. 516. • But in addition to this, the testimony of Cole was of so little importance as neither to help nor hurt.
It is claimed that there is no evidence that the offense was perpetrated in the state of Missouri-, but two of the witness testified that the assault was committed in Moniteau county and one of them that the assault occurred l‘three miles from California.” Now we will take judicial notice that Moniteau county is one of the counties of this state, and, its boundaries being defined by a public law, what and where those boundaries are. Commonwealth v. Desmond, 103 Mass. 445; Smitha v. Flournoy’s Adm’r, 47 Ala. 345. And we will take judicial notice, what are the boundaries in fact claimed by this state. State v. Dunwell, 3 R. I. 127. And this court will also judicially notice that *392California is a town situate in Moniteau county, Smitha v. Flournoy's Adm’r supra; Vanderwerker v. People, 5 Wend. 530; 1 Greenleaf on Evidence [14 Ed.], sec. 6 and notes; Wade on Notice [2 Ed.], sec. 1410.
Taking judicial notice of the facts aforesaid, it is not difficult to ascertain that Moniteau county, where thó crime is proved to have been committed, is one of the interior counties of this state. Nor, under the principle of the authorities cited, will it exceed the limits of the license accorded to judicial notice, to be aware of the fact that California is the county seat of Moniteau county, and if we may be aware of this, inasmuch as we know where the boundaries of Moniteau county are, we easily'can ascertain that three miles west of California will not reach the western boundary of that county.'
Moreover, the jury having found, as they must from the evidence, that the crime was done in Moniteau county, in order to obey one of the instructions of the court, and to return the verdict they did, must have found also, that the county of their residence was \in the state of Missouri, which it was not at all surprising that they should do. Indeed, it may well be presumed that they knew in what state they lived. So that the particular venue of the offense being properly laid and established in Moniteau county, the general venue of the state would follow as a natural sequence.
But it is passing strange that the prosecuting attorney should not have proved the facts in terms, and thus have obviated the necessity for this discussion.
It was competent to show a former or a subsequent assault made by the defendant in order to show his intent, and consequently such evidence was admissible.
As to the instructions, they are in usual form and cover the entire case and the .judgment is therefore affirmed.
All concur.